Case 1:18-cv-02185-LJL Document 273-43 Filed 04/06/20 Page 1 of 3




                 Exhibit OOO
4/3/2020              Case 1:18-cv-02185-LJL           Document
                            From the Shadows, China’s Communist Party 273-43      Filed
                                                                      Mobilizes Against   04/06/20
                                                                                        Hong             Page
                                                                                             Kong Protests        2 ofYork
                                                                                                           - The New    3 Times
                        https://nyti.ms/2ZqLZ57



From the Shadows, Chinaʼs Communist Party Mobilizes Against Hong Kong Protests
By Andrew Higgins

Aug. 27, 2019


HONG KONG — Across the border from Hong Kong, the Chinese Communist Party screams its presence with banners and slogans on nearly every
street. Yet in the former British colony, where China’s ruling party confronts what it calls a “life and death” struggle against a turbulent protest
movement, it is invisible: It is not registered and has no publicly declared local members.

But in Hong Kong, this ofﬁcially nonexistent organization is in the vanguard of defending Chinese rule in the face of its biggest public resistance since the
authoritarian leader Xi Jinping came to power in 2012. The party, operating in the shadows through individuals and organizations, is driving an
increasingly ﬁrm pushback against the antigovernment protests, now in their 12th week.

Parroting slogans scripted by the Communist Party on the mainland, activists in a host of local pro-China organizations have mobilized to discredit the
protesters as violent hooligans bent on wrecking the city. It is a message supported by the party’s main proxy in the territory, the Central Liaison Ofﬁce in
Hong Kong, which formally represents the Chinese government.

They mostly ignore the huge peaceful protests and focus instead on the periodic clashes between small bands of protesters and police ofﬁcers, who this
weekend ﬁred rounds of tear gas and used water cannon trucks for the ﬁrst time against brick-throwing demonstrators.

Representatives of 15 pro-Beijing business groups and associations linked to Chinese provinces gathered recently in a Hong Kong ofﬁce block to take
turns reciting pledges of support for China. They then stood together, pumping their ﬁsts and chanting in unison: “Stop the violence, end the turmoil.”

The event was organized by the Fujian Hometown Association, which represents immigrants to Hong Kong from Fujian, an eastern Chinese province, and
their descendants.

The association has no formal links to the Communist Party, which in Hong Kong has operated covertly since it put down roots with just seven members
nearly a century ago, under British rule. The colonial authorities outlawed the party, which took power in Beijing in 1949, but tolerated its existence, so
long as it stayed out of sight.

By the time China took back the city in 1997, the underground party apparatus had grown to include thousands of members and many thousands of
supporters outside its formal ranks. Mobilization efforts have increased since, reaching a fever pitch in recent days as groups like the Fujian association
have plunged into politics, rallying members to denounce the protest movement.

That the party itself has stayed in the background reﬂects China’s effort to resolve a fundamental question at the heart of “one country, two systems,” the
formula under which Hong Kong returned to Chinese rule: How does a highly authoritarian one-party state assert its inﬂuence in a politically diverse,
freewheeling city without making it “one country, one system”?

The party’s answer has been to operate out of the Central Liaison Ofﬁce. Its director, Wang Zhimin, and his deputy are both former party ofﬁcials in
Fujian.

The ofﬁce’s most important, and least known, duties include supervising a covert network of Communist Party members and coordinating the activities of
groups involved in what the party calls the United Front. The United Front effort in Hong Kong began during China’s civil war in the 1930s, with the aim of
attracting as many Hong Kongers as possible to the party’s camp.

Individuals and organizations in this loose alliance, while not necessarily pro-Communist, have rallied to the party’s side out of opportunism or a shared
patriotic commitment to making China prosperous and powerful. It has also at times included gangsters, who attacked protesters and passengers with
metal bars at a railway station on the Kowloon Peninsula late last month.

The Fujian association’s chairman, the 60-year-old businessman Chau On Ta Yuen, denied being a member of Hong Kong’s underground Communist
Party — an organization he insisted had never existed.

All the same, Mr. Chau said: “Of course I love the Communist Party. It has done so many good things.” Particularly good, he said, is the latitude it has
given Hong Kong to make money. Without stability, he added, “there is no way to do business.”

Mr. Chau does, however, sit on the standing committee of a top body in mainland China that advises the central government — seats on which are often
given out as political rewards.

Early this month, Mr. Chau was one of more than 400 prominent pro-China ﬁgures in Hong Kong summoned to Shenzhen, a city across the border. At the
meeting, Chinese ofﬁcials including the director of the liaison ofﬁce, who is a member of the party’s Central Committee, said that Beijing wanted its allies
in the city to help resist “the turmoil.”

Ten days after the meeting in Shenzhen, Mr. Chau’s Fujian association and other groups that formed the Great Alliance to Protect Hong Kong, a new
umbrella organization, responded to Beijing’s calls by holding a counterprotest. Its rally in mid-August drew tens of thousands of people to a park near
the headquarters of China’s military garrison.

“It is a massive P.R. exercise to bring people on side,” said Christine Loh, a former government ofﬁcial and the author of “Underground Front,” a book on
the party’s methods in Hong Kong.

The pro-China camp had a single, insistent message: The protests must stop.

https://www.nytimes.com/2019/08/27/world/asia/hong-kong-communist-china.html                                                                               1/2
4/3/2020               Case 1:18-cv-02185-LJL           Document
                             From the Shadows, China’s Communist Party 273-43      Filed
                                                                       Mobilizes Against   04/06/20
                                                                                         Hong             Page
                                                                                              Kong Protests        3 ofYork
                                                                                                            - The New    3 Times
Most of those taking part in the rally, unlike the young and far more numerous protesters they want silenced, were middle-aged or older. Many waved
China’s red national ﬂag.

“I’m not a member of the party but support the party. Without the party there is no new China,” said Song Huiling, 60, a member of the Hong Kong
Residents Association of Tianjin, her family’s hometown in northern China. She and her husband, a member of the Fujian association, said they had joined
the protest of their own accord.

A clutch of billionaire property moguls also attended. Tycoons, easily induced into the pro-China camp because they want to protect their investments on
the mainland, have been the main pillar of China’s support in Hong Kong since the 1980s.

In recent days, many businesspeople have mastered a party-dictated script, issuing statements ﬁlled with Communist-style phrases about the need to
“resolutely” oppose disorder.

Ta Kung Pao, a Hong Kong newspaper controlled by the party, on Tuesday sent out a shrill call to arms, warning in an editorial that “as terrorism raises
its head, only with an iron hand to calm the chaos will there be good times.”

Edmund W. Cheng, a scholar at Hong Kong Baptist University who has studied the party’s operations in the city, said efforts to shift public opinion against
the protests have been crimped by widespread distrust of the party. Many nominally independent “patriotic” groups in Hong Kong, for instance, are
regarded with suspicion and thought of as front organizations that take orders from Beijing.

Much of this suspicion dates to the colonial period, when the underground party orchestrated a campaign of rioting and bombings in 1967. The violence so
revolted the public, already wary of Mao Zedong’s revolution, that even many who considered themselves patriots came to see the Communist Party as
sinister and dangerous.

The British authorities stepped up surveillance of China’s state-run Xinhua News Agency in Hong Kong, which was the liaison ofﬁce’s predecessor as
party coordinator and Beijing’s de facto consulate, and raided the homes of suspected party members.

In the half-century since, the party has slowly repaired the damage and restarted the work of its United Front, while remaining hidden.

Lee Yee, the 83-year-old founding editor of two magazines focused on Chinese politics, said he had been approached in the 1970s by a covert party
member who asked: “Do you really want to stay just an ordinary civilian?”

He declined what he said was a coded invitation to join the underground network.

Sympathetic to the party in his earlier years, Mr. Lee has long crossed paths with undeclared members.

He said that the party’s hidden status allowed its members to pass themselves off as regular residents. If they declared their membership, he said, “other
people would be afraid” of them.

Xu Jiatun, a former Xinhua News Agency chief in Hong Kong and its party secretary from 1983 to 1990, wrote in his memoirs that there were more than
6,000 secret party members during his time.

As the handover to China approached, some Chinese ofﬁcials, including Mr. Xu, recommended that the party break cover after 1997 and compete openly
with registered parties. But this idea was quashed amid worries that it would undermine the authority of the post-colonial local government and risk
party candidates being crushed in elections.

By choosing continued secrecy, however, the party merely transferred suspicions onto China’s liaison ofﬁce and prominent pro-China ﬁgures that it
supports, like Leung Chun-ying, once the city’s top ofﬁcial, who has denied frequent accusations that he is a covert member.

The ofﬁce was besieged at least once this summer by protesters, who see it as a symbol of the mainland’s hidden inﬂuence.

“The United Front has never been very useful in getting real organic support in Hong Kong,” said Samson Yuen, a scholar at Lingnan University who
studies Hong Kong social movements.

One big handicap has been its tendency to use furtive tactics that can leave even China’s supporters perturbed.

Patrick Ko, the founder of a patriotic outﬁt that held a pro-police rally recently, said the liaison ofﬁce ordered him to drop out of an election for Hong
Kong’s legislature in 2016 because he was competing against candidates Beijing favored.

“Of course, I was not happy,” he said at his group’s small, cluttered ofﬁce in an old warehouse building.

He denied getting support from the liaison ofﬁce for his group, called Voice of Loving Hong Kong, or having any ties to the party. But Mr. Ko, 66,
acknowledged that he had long been a member of a Shenzhen organization afﬁliated with the party’s United Front Department in Beijing.

All the same, he declined to drop out of the 2016 election, despite what the chairman of his organization, Rex Wong, said was an offer from the liaison
ofﬁce to provide funding to the group if Mr. Ko did not run.

Beijing’s ofﬁcials, Mr. Wong said, expect China’s supporters in Hong Kong to act like “obedient children.”

“If you want resources,” he said, “you have to listen to the Center, right or wrong.”




https://www.nytimes.com/2019/08/27/world/asia/hong-kong-communist-china.html                                                                                 2/2
